Exhibit 10.1

[laco20130719_8kex10-1img001.jpg]

NEWS RELEASE

Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, MN 55305

952-449-9092

952-449-9353 (fax)

www.lakesentertainment.com

(NASDAQ: LACO)

 

 

INVESTOR RELATIONS CONTACT:

Timothy Cope – (952) 449-7030

--------------------------------------------------------------------------------

 

FOR IMMEDIATE RELEASE:

July 18, 2013 

--------------------------------------------------------------------------------



 

LAKES ENTERTAINMENT ANNOUNCES

DEBT TERMINATION AGREEMENT

WITH SHINGLE SPRINGS BAND OF MIWOK INDIANS

 




MINNEAPOLIS – July 18, 2013 – Lakes Entertainment, Inc. (“Lakes”) (NASDAQ: LACO)
announced today, that on July 17, 2013, it entered into a Debt Termination
Agreement with the Shingle Springs Band of Miwok Indians (“Tribe”) (the “Debt
Termination Agreement”) relating to loans Lakes made to the Tribe for the
development of the Red Hawk Casino, located in Placerville, California. The Debt
Termination Agreement requires certain conditions to be met, including a lump
sum payment by the Tribe to Lakes of $57.1 million on or before December 31,
2013, subject to extension for 120 days. This payment will constitute full and
final payment of all debt owed to Lakes as of the date the payment is made
(“Payment Date”).




Upon the Payment Date, the management agreement under which Lakes is managing
the Tribe’s Red Hawk Casino will terminate. Until the Payment Date, Lakes will
continue to manage the Red Hawk Casino and all existing agreements between the
Tribe and Lakes will remain in effect. If all of the conditions under the Debt
Termination Agreement, including the $57.1 million debt payment, are not met,
then all existing agreements between Lakes and the Tribe will remain in effect
until their original expiration under their existing terms.




Tim Cope, President and Chief Financial Officer of Lakes stated, “Lakes and the
Shingle Springs Tribe have worked together to reach a mutual agreement regarding
the prepayment of the debt owed by the Tribe. This termination agreement will
allow the Tribe to benefit from its new compact with the State of California and
the accelerated payment will benefit Lakes by allowing it greater financial
flexibility when pursuing new projects.”

 

 
 

--------------------------------------------------------------------------------

 

 


About Lakes Entertainment




Lakes Entertainment, Inc. currently owns the Rocky Gap Casino Resort near
Cumberland, Maryland. Lakes also has a management agreement with the Shingle
Springs Band of Miwok Indians to manage the Red Hawk Casino, an investment in
Rock Ohio Ventures, LLC’s casino and racino developments in Ohio, and an
investment in Dania Entertainment Center, LLC’s Dania Jai Alai fronton in Dania
Beach, Florida.




 

 The Private Securities Litigation Reform Act of 1995 provides a safe harbor for
forward-looking statements. Certain information included in this press release
(as well as information included in oral statements or other written statements
made or to be made by Lakes Entertainment, Inc.) contains statements that are
forward-looking, such as statements relating to plans for future expansion and
other business development activities as well as other capital spending,
financing sources and the effects of regulation (including gaming and tax
regulation) and competition. Such forward-looking information involves important
risks and uncertainties that could significantly affect anticipated results in
the future and, accordingly, such results may differ from those expressed in any
forward-looking statements made by or on behalf of the company. These risks and
uncertainties include, but are not limited to, need for potential future
financing to meet Lakes’ development needs; those relating to the inability to
complete or possible delays in completion of Lakes' casino projects, including
various regulatory approvals and numerous other conditions which must be
satisfied before completion of these projects; possible termination or adverse
modification of management or development contracts; Lakes operates in a highly
competitive industry; possible changes in regulations; reliance on continued
positive relationships with Indian tribes and repayment of amounts owed to Lakes
by Indian tribes; possible need for future financing to meet Lakes' expansion
goals; risks of entry into new businesses; reliance on Lakes' management and
litigation costs. For more information, review the company's filings with the
Securities and Exchange Commission.

 

 

# # #

 

 

 